Dismissed and Memorandum Opinion filed May 22, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00327-CV

                   IN THE INTEREST OF D.I.B., A CHILD


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-03766J

                MEMORANDUM                        OPINION


      This is an appeal from a final decree terminating the parent-child relationship
between appellant A.R. and his child, D.I.B. See Tex. Fam. Code Ann. § 161.001(b)
(West Supp. 2017). Appellee is the Texas Department of Family and Protective
Services.

      The final decree was signed February 22, 2018. Appellant filed a motion for
new trial February 26, 2018. Appellant filed a notice of appeal April 20, 2018.

      A notice of appeal in parental termination case must be filed within twenty
days after the judgment is signed. Tex. R. App. P. 26.1(b), 28.4(a)(2)(A). The
deadline may be extended by fifteen days if, within that fifteen-day period, appellant
files the notice of appeal in the trial court and a motion for extension of time in the
court of appeals. See Tex. R. App. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997). Unlike in a non-accelerated appeal, a timely-filed motion for new
trial does not extend the deadline to file the notice of appeal in an accelerated appeal.
In re K.A.F., 160 S.W.3d 923, 926–27 (Tex. 2005).

      Appellant’s notice of appeal was due March 14, 2018, but was not filed until
April 20, 2018, outside the fifteen-day grace period. See Tex. R. App. P. 26.1(b).
When an appeal is not timely perfected, the court lacks jurisdiction, and must dismiss
the appeal. See Baker v. Baker, 469 S.W.3d 269, 272 (Tex. App.—Houston [14th
Dist.] 2015, no pet.).

      On May 1, 2018, we notified the parties that we would dismiss this appeal for
lack of jurisdiction if no party demonstrated, by May 11, 2018, meritorious grounds
for retaining the appeal. Appellant filed no response.

      We dismiss the appeal.

                                         PER CURIAM


Panel consists of Justices Boyce, Christopher, and Busby.




                                           2